Citation Nr: 0700543	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-03 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February to October 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

In November 2004, the RO invited the veteran to submit a 
release so that copies of complete clinical records could be 
procured from his private physician, Ralph G. Rohner, Jr., 
M.D.  Later that same month, the veteran submitted a release 
wherein he stated, among other things, that medical records 
from Dr. Rohner had been sent to the Chalmers P. Wylie VA 
Outpatient Clinic (VAOPC) in Columbus, Ohio.  Currently, none 
of Dr. Rohner's clinical records are in the claims file, and 
it does not appear that any effort has been made to obtain 
them from the VAOPC in Columbus.  Because the veteran has 
stated that the evidence in question is in the possession of 
a VA facility, further development is necessary.  See, e.g., 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is 
charged with constructive notice of medical evidence in its 
possession).

In September 2003, the veteran was afforded a VA examination 
for purposes of obtaining an opinion as to the likely 
etiology of his right shoulder disability.  Since that time, 
a good deal of additional evidence has been added to the 
claims file, including relevant lay statements, VA treatment 
records, and opinion letters from Dr. Rohner.  Under the 
circumstances, the Board finds that it would be helpful to 
have the veteran re-examined for purposes of obtaining 
another opinion as to etiology, in light of the expanded 
record.  38 C.F.R. § 19.9 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide a new release 
for copies of complete clinical records from 
Ralph G. Rohner, Jr., M.D., and to identify, 
and provide releases for, any other care 
providers who may possess new or additional 
evidence pertinent to his claim.  If the 
veteran provides adequate identifying 
information, and the necessary release(s), 
assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

2.  If the veteran does not submit an 
appropriate release for the clinical records 
from Dr. Rohner, or if efforts to obtain the 
evidence from Dr. Rohner are otherwise 
unsuccessful, ask the VAOPC in Columbus, 
Ohio to conduct a search for the records 
from Dr. Rohner that were reportedly sent to 
that facility sometime prior to November 
2004.  If the VAOPC cannot locate the 
records, that fact should be noted in 
writing.  The response(s) received, and any 
evidence obtained, should be associated with 
the claims file.

3.  Obtain copies of records pertaining to 
any relevant VA treatment the veteran has 
received at the VAOPC in Columbus, Ohio, and 
at the VA Medical Center in Dayton, Ohio, 
since the time that records of such 
treatment were last procured from those 
facilities in mid-June 2005.  The evidence 
obtained, if any, should be associated with 
the claims file.

4.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his right 
shoulder.  After reviewing the claims file, 
examining the veteran, and completing any 
testing deemed necessary, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (i.e., whether it 
is 50 percent or more probable) that the 
veteran has a current right shoulder 
disability that can be attributed to service 
or an already service-connected disability.  
In so doing, the examiner should discuss, 
among other things, the opinions offered by 
the veteran's private physician, Dr. Rohner.  
A complete rationale should be provided.

5.  Thereafter, take adjudicatory action on 
the veteran's claim for service connection 
for a right shoulder disability.  If the 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

